Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 1 of 36




           EXHIBIT 2
                              Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 2 of 36



                        1   AMY K. VAN ZANT (STATE BAR NO. 197426)
                            avanzant@orrick.com
                        2   JASON K. YU (STATE BAR NO. 274215)
                            jasonyu@orrick.com
                        3   TAMMY SU (STATE BAR NO. 329652)
                            tsu@orrick.com
                        4   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                        5   Menlo Park, CA 94025-1015
                            Telephone:   +1 650 614 7400
                        6   Facsimile:   +1 650 614 7401

                        7   Attorneys for Plaintiff
                            TRADESHIFT, INC.
                        8

                        9                                   UNITED STATES DISTRICT COURT
                       10                             NORTHERN DISTRICT OF CALIFORNIA
                       11

                       12   TRADESHIFT, INC., a Delaware corporation,       Case No. 3:20-cv-1294-RS
                       13                      Plaintiff,                   PLAINTIFF TRADESHIFT, INC.’S
                                                                            OBJECTIONS AND RESPONSES TO
                       14            v.                                     DEFENDANT BUYERQUEST, INC.’S
                                                                            FIRST SET OF INTERROGATORIES
                       15   BUYERQUEST, INC., an Ohio corporation,          (NOS. 1-19)
                       16                      Defendant.
                       17

                       18

                       19   PROPOUNDING PARTY:                           Defendant BuyerQuest, Inc.
                       20   RESPONDING PARTY:                            Plaintiff Tradeshift, Inc.
                       21   SET NUMBER:                                  One
                       22

                       23
                              CONTAINS INFORMATION DESIGNATED “CONFIDENTIAL” AND “HIGHLY
                       24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY “ UNDER THE PROTECTIVE ORDER
                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                     TRADESHIFT’S OBJECTIONS AND
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                     RESPONSES TO BUYERQUEST’S FIRST
                            4153-0116-1765
     SILICON VALLEY                                                                  SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 3 of 36



                        1            In accordance with Rule 33 of the Federal Rules of Civil Procedure, Plaintiff Tradeshift,

                        2     Inc. (“Tradeshift” or “Plaintiff”) hereby provides the following objections and responses

                        3     (“Responses”) to the First Set of Interrogatories propounded by BuyerQuest, Inc.

                        4     (“BuyerQuest” or “Defendant”).

                        5                                       GENERAL OBJECTIONS

                        6            In addition to the specific objections noted below, Tradeshift asserts the following general

                        7   objections to each and every Interrogatory.

                        8            1.      By responding to any Interrogatory, Tradeshift does not waive any objection that

                        9   may be applicable to: (a) the use, for any purpose, by BuyerQuest of any information provided in
                       10   the response; or (b) the admissibility, relevance, or materiality of any of the information to any

                       11   issue in this case.

                       12            2.      Tradeshift objects to BuyerQuest’s definitions and instructions to the extent they

                       13   require Tradeshift to provide information beyond that required by the Federal Rules of Civil

                       14   Procedure, the local rules of the Northern District of California, or any other applicable rules.

                       15            3.       Tradeshift objects to BuyerQuest’s definitions and instructions to the extent they

                       16   add discrete subparts to individual interrogatories such that those interrogatories are compound

                       17   and should constitute multiple interrogatories that may exceed the maximum number of

                       18   interrogatories allowed in this case. Tradeshift will respond to the prompts of the individual

                       19   interrogatories and is willing to confer regarding additional information that would be responsive
                       20   to additional interrogatories.

                       21            4.      Tradeshift objects to BuyerQuest’s definition of “COMMUNICATION(S)” as

                       22   overly broad, seeking discovery of information where the burden of the proposed discovery

                       23   outweighs its likely benefit, seeking information not relevant to any claim or defense, and not

                       24   proportional to the needs of the case because the definition includes “any and all communications

                       25   of any kind” “whether written, oral, or by any other means.” Tradeshift further objects to this

                       26   definition as overly broad, unduly burdensome, and duplicative to the extent it is used to request

                       27   information contained in documents that Tradeshift will be producing in response to

                       28   BuyerQuest’s requests for the production of documents.
ORRICK, HERRINGTON &                                                                            TRADESHIFT’S OBJECTIONS AND
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                             -1-            RESPONSES TO BUYERQUEST’S FIRST
                            4153-0116-1765
     SILICON VALLEY                                                                         SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 4 of 36



                        1            5.      Tradeshift objects to BuyerQuest’s definition of “IDENTIFY” as overly broad,

                        2   unduly burdensome, seeking irrelevant information, and seeking information not proportional to

                        3   the needs of the case. Tradeshift also objects to this definition as seeking information subject to a

                        4   right of privacy and information that is duplicative of information that will be provided through

                        5   other means, for example, in response to BuyerQuest’s requests for production of documents.

                        6   When identifying persons, Tradeshift will identify them by name and provide additional

                        7   information to the extent it is reasonably available, relevant, not subject to a right of privacy, and

                        8   not duplicative. When identifying documents, Tradeshift will identify documents by Bates

                        9   number if available, or by a reasonable description of the document.
                       10            6.      Tradeshift objects to BuyerQuest’s definition of “YOU,” “YOUR,” and

                       11   “TRADESHIFT” as vague and ambiguous, overly broad, seeking discovery of information where

                       12   the burden of the proposed discovery outweighs its likely benefit, seeking information not

                       13   relevant to any claim or defense, and not proportional to the needs of the case because the

                       14   definition purports to include persons or entities who are not parties to the lawsuit, have no

                       15   involvement in the subject matter of the lawsuit, have no information that would be relevant to

                       16   the claims or defenses in this lawsuit, and/or are not within Tradeshift’s control. Tradeshift will

                       17   respond only on behalf of, and with respect to, Tradeshift, Inc. Tradeshift construes “you,”

                       18   “your,” and “Tradeshift” to mean Plaintiff Tradeshift, Inc.

                       19            7.      Tradeshift objects to BuyerQuest’s definition of “BUYERQUEST” as vague and
                       20   ambiguous, overly broad, seeking discovery of information where the burden of the proposed

                       21   discovery outweighs its likely benefit, seeking information not relevant to any claim or defense,

                       22   and not proportional to the needs of the case because the definition includes “ALL PERSONS

                       23   acting on its behalf, including without limitation, ALL past or present officers, directors,

                       24   employees, representatives, consultants, partners, independent contractors, agents, or attorneys.”

                       25   Tradeshift construes “BUYERQUEST” to mean Defendant BuyerQuest, Inc.

                       26            8.      Tradeshift objects to BuyerQuest’s definition of “SMUCKER” as vague and

                       27   ambiguous, overly broad, seeking discovery of information where the burden of the proposed

                       28   discovery outweighs its likely benefit, seeking information not relevant to any claim or defense,
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                               TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                   -2-            RESPONSES TO BUYERQUEST’S FIRST
                                                                                            SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 5 of 36



                        1   and not proportional to the needs of the case because the definition includes “J.M. Smucker

                        2   Company, J.M. Smucker Inc., and ALL PERSONS acting on their behalf, including without

                        3   limitation, ALL past or present officers, directors, employees, representatives, consultants,

                        4   partners, independent contractors, agents, or attorneys.” Tradeshift construes “SMUCKER” to

                        5   mean Smucker Services Company, the J.M. Smucker Company, and J.M. Smucker, Inc.

                        6            9.      Tradeshift objects to Definition 16 as overly broad, seeking discovery of

                        7   information where the burden of the proposed discovery outweighs its likely benefit, seeking

                        8   discovery of information that is not relevant to any claim or defense, not proportional to the needs

                        9   of this case, and inconsistent with Rules 26 and 34 of the Federal Rules of Civil Procedure
                       10   because it purports to require Tradeshift to provide documents regarding hypothetical future

                       11   events that have not yet occurred.

                       12            10.     Tradeshift objects to each Interrogatory to the extent that it calls for Tradeshift to

                       13   reveal information that is the subject of the attorney-client privilege, the attorney work product

                       14   doctrine, or any other applicable privilege or doctrine. Tradeshift will not provide privileged

                       15   information and, instead, to the extent it is consistent with the parties’ agreements regarding

                       16   privileged communications, will withhold and log responsive privileged communications.

                       17            11.     To the extent that Tradeshift identifies and/or produces any information or

                       18   documents in response to the Interrogatories, it does so with the understanding that such

                       19   information or document shall not be deemed or construed to constitute a waiver of any privilege
                       20   or right of Tradeshift, including the right to designate materials as confidential. Tradeshift

                       21   reserves all rights to recall from discovery any inadvertently produced document protected by the

                       22   attorney-client privilege, the work product doctrine, or any other applicable privilege, doctrine, or

                       23   immunity. Tradeshift also reserves the right to designate (or redesignate) any confidential

                       24   documents that may be inadvertently produced without the appropriate confidentiality

                       25   designation.

                       26            12.     Tradeshift objects to these Interrogatories as premature to the extent they purport

                       27   to request “all” facts or information in support of Tradeshift’s claims. Much of the documents

                       28   and information supporting Tradeshift’s claims is in the possession of BuyerQuest and/or
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    -3-             RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 6 of 36



                        1   Smucker. Fact discovery remains open, and BuyerQuest and Smucker have yet to make complete

                        2   productions of all such documents and information in response to Tradeshift’s discovery requests.

                        3   Accordingly, Tradeshift’s responses are made without prejudice to its right to supplement or

                        4   amend its responses and to present evidence discovered hereafter at trial.

                        5            13.     Tradeshift objects to these Interrogatories to the extent that they seek confidential,

                        6   sensitive, or proprietary business or trade secret information of any third party. Should any

                        7   interrogatory call for such information, Tradeshift will make reasonable efforts to obtain the

                        8   consent of any such third party and if it cannot obtain such third-party consent, Tradeshift will

                        9   clearly state so in its response.
                       10            14.     Tradeshift objects to these Interrogatories to the extent that they seek information

                       11   beyond what is available from: (a) a reasonable search of Tradeshift’s files likely to contain

                       12   relevant or responsive documents or information and (b) a reasonable inquiry of Tradeshift

                       13   employees likely to have information relevant to a claim or defense of any party, or to the subject

                       14   matter of the litigation.

                       15                               SPECIFIC OBJECTIONS AND RESPONSES

                       16            Subject to and without waiving the above General Objections, Tradeshift objects and

                       17   responds to BuyerQuest’s First Set of Requests for Production to Tradeshift as follows:

                       18   INTERROGATORY NO. 1:

                       19            IDENTIFY EACH TRADESHIFT employee, agent, or contractor who worked on or was
                       20   involved with the negotiation, drafting, or formation of the BUYERQUEST AGREEMENTS.

                       21   RESPONSE TO INTERROGATORY NO. 1:

                       22            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       23   above.

                       24            Tradeshift objects to this Interrogatory to the extent that it calls for Tradeshift to reveal

                       25   information that is the subject of the attorney-client privilege, the attorney work product doctrine,

                       26   or any other applicable privilege or doctrine. Tradeshift will log any such communications it

                       27   excludes on this basis to the extent consistent with the parties’ privilege log agreement.

                       28            Tradeshift objects to this interrogatory to the extent it seeks information that is equally or
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                     -4-            RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 7 of 36



                        1   more readily available to BuyerQuest.

                        2            Tradeshift objects to the phrase “worked on or was involved with the negotiation, drafting,

                        3   or formation” as vague and ambiguous, overbroad, duplicative, and not proportional to the needs

                        4   of this case to the extent it seeks information about every individual remotely involved in the

                        5   subject matter of the request (including, for example, administrative assistants who may have

                        6   typed the agreements); Tradeshift will identify the principal parties responsible for negotiating the

                        7   terms of the BuyerQuest Agreements for Tradeshift.

                        8            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                        9            Dan Roehrs (Apps Partnerships & Alliances) with support internally from Tradeshift’s in-
                       10   house legal department, the content of which is privileged.

                       11            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       12   to supplement this response as additional information is identified.

                       13   INTERROGATORY NO. 2:

                       14            IDENTIFY EACH TRADESHIFT employee, agent, or contractor who worked on or was

                       15   involved with the negotiation, drafting, or formation of the SMUCKER SERVICES

                       16   AGREEMENT.

                       17   RESPONSE TO INTERROGATORY NO. 2:

                       18            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       19   above.
                       20            Tradeshift objects to this Interrogatory to the extent that it calls for Tradeshift to reveal

                       21   information that is the subject of the attorney-client privilege, the attorney work product doctrine,

                       22   or any other applicable privilege or doctrine. Tradeshift will log any such communications it

                       23   excludes on this basis to the extent consistent with the parties’ privilege log agreement.

                       24            Tradeshift objects to the phrase “worked on or was involved with the negotiation, drafting,

                       25   or formation” as vague and ambiguous, overbroad, duplicative, and not proportional to the needs

                       26   of this case to the extent it seeks information about every individual remotely involved in the

                       27   subject matter of the request. Tradeshift will identify the principal parties responsible for

                       28   negotiating the terms of the Smucker Services Agreement for Tradeshift.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                     -5-            RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 8 of 36



                        1            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                        2            Christopher Todd (Account Manager) and Jim Rahill (Regional VP of Sales) with support

                        3   internally from Tradeshift’s in-house legal department, the content of which is privileged.

                        4            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        5   to supplement this response as additional information is identified.

                        6   INTERROGATORY NO. 3:

                        7            IDENTIFY EACH TRADESHIFT employee, agent, or contractor who worked on or was

                        8   involved with the SMUCKER PROJECT.

                        9   RESPONSE TO INTERROGATORY NO. 3:
                       10            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       11   above.

                       12            Tradeshift objects to this Interrogatory to the extent that it calls for Tradeshift to reveal

                       13   information that is the subject of the attorney-client privilege, the attorney work product doctrine,

                       14   or any other applicable privilege or doctrine. Tradeshift will log any such communications it

                       15   excludes on this basis to the extent consistent with the parties’ privilege log agreement.

                       16            Tradeshift objects to this interrogatory to the extent it seeks information that is equally or

                       17   more readily available to BuyerQuest.

                       18            Tradeshift objects to the phrase “worked on or was involved with the SMUCKER

                       19   PROJECT” as vague and ambiguous, overbroad, duplicative, and not proportional to the needs of
                       20   this case to the extent it seeks information about every individual remotely involved in the subject

                       21   matter of the request, including those with peripheral or non-substantive roles; Tradeshift will

                       22   identify the principal persons who performed work on and/or supervised implementation of the

                       23   SMUCKER PROJECT on behalf of Tradeshift.

                       24            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       25            Sean Norton (Global VP, Professional Services); Deborah Gillman (Engagement

                       26   Manager); Catherine Fahidin (Professional Services Architect); Gareth Bowen (Professional

                       27   Services Solutions Architect); Wendy Sciara (Senior Client Executive); Doug Cottington

                       28   (Engagement Manager); Amy Dhanoa (Program Manager); Alexandra Balan (Professional
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                     -6-            RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 9 of 36



                        1   Services Architect); Simona Saulean, (Professional Services Architect); Kavita Rajagopal

                        2   (Solutions Consultant); Jeff Larsen (Senior Program Manager – Bristlecone).

                        3            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        4   to supplement this response as additional information is identified.

                        5   INTERROGATORY NO. 4:

                        6            IDENTIFY EACH SMUCKER employee, agent, or contractor with whom YOU worked

                        7   on SMUCKER PROJECT.

                        8   RESPONSE TO INTERROGATORY NO. 4:

                        9            Tradeshift specifically incorporates by reference each of its General Objections asserted
                       10   above. Tradeshift further objects to this interrogatory to the extent it seeks information that is not

                       11   in Tradeshift’s possession, custody, or control or that is equally or more readily available to

                       12   BuyerQuest.

                       13            Tradeshift objects to the phrase “worked on SMUCKER PROJECT” [sic] as vague and

                       14   ambiguous, overbroad, duplicative, seeking information equally available to BuyerQuest, and not

                       15   proportional to the needs of this case to the extent it seeks information about every individual

                       16   remotely involved in the subject matter of the request, including those with peripheral or non-

                       17   substantive roles and including contractors and subcontractors like Tradeshift and BuyerQuest;

                       18   Tradeshift will identify the SMUCKER employees it interacted with while working on the

                       19   SMUCKER PROJECT.
                       20            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       21            Clint Adams
                       22            Jason Barr
                                     Angela Burick,
                       23            Molly Davis
                                     Joanna Dobina
                       24            Jeff Eshelman
                                     Daniel Fill
                       25
                                     Robert Ferguson
                       26            Danielle Frantz
                                     Kevin Hare
                       27            Bryan Hiles
                                     Kelly Hensch
                       28            Ryan Hoffman
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    -7-            RESPONSES TO BUYERQUEST’S FIRST
                                                                                             SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 10 of 36



                        1            Bryan Hutson
                                     Debra Janda
                        2            Michelle Lawson
                        3            Steve Lutikoff
                                     Pai Milind
                        4            Megan Morr
                                     Dan Nowicki
                        5            Viraaj Patel
                                     Jacqueline Perchinske
                        6            Susan Reed
                        7            Mike Resan
                                     John Slowey
                        8            Jennifer Smith
                                     Mike Sterle
                        9            Dustin Stout
                                     Jay Watson
                       10
                                     Rowdy White
                       11            Russ Wilson
                                     Brandon Wilhelm
                       12            Sunil Yerramesetti

                       13             Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       14   to supplement this response as additional information is identified.

                       15   INTERROGATORY NO. 5:

                       16            IDENTIFY EACH incident in which BUYERQUEST failed “to obtain Tradeshift’s

                       17   review and consent to scope changes to the Smucker project,” as alleged in Paragraph 31 of

                       18   YOUR Complaint.

                       19   RESPONSE TO INTERROGATORY NO. 5:

                       20            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       21   above.

                       22            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       23   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       24   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       25   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       26   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       27   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       28   opportunity to review that information and incorporate it into its response.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    -8-            RESPONSES TO BUYERQUEST’S FIRST
                                                                                             SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 11 of 36
                                                                    CONFIDENTIAL

                        1            Tradeshift objects to this request as duplicative, at least in part, of Interrogatory numbers

                        2   6-10, 12-13, 15, and 19.

                        3            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                        4            The Smucker Project required integrating software products from Tradeshift and

                        5   BuyerQuest into a solution that could communicate with those two systems and with Smucker’s

                        6   systems. Tradeshift took on primary responsibility for integrating the three components and

                        7   implemented a “middleware” system that would allow the three components to speak with each

                        8   other. The middleware system took in data, documents, and other information from the Smucker

                        9   system and (1) mapped that information into the format used by Tradeshift so that Tradeshift’s
                       10   systems could use the data and (2) mapped that information into the format used by BuyerQuest

                       11   so that BuyerQuest’s systems could use the data. It did the same in reverse for Tradeshift data

                       12   and information and BuyerQuest data and information.

                       13            The middleware had to be specifically configured to accommodate the different formats

                       14   and types of information used by each of the three systems (for example, a “quantity” field in one

                       15   system might be configured with a dropdown menu in one system but with free-entry in another).

                       16   Accordingly, any unauthorized or uncoordinated changes to the format of the information in any

                       17   of the three systems could drastically affect the interoperability of the system as whole and would

                       18   likely result in integration failures. As the lead contractor and the party contractually responsible

                       19   for integrations, Tradeshift was to have the lead in directing, reviewing, and approving any
                       20   changes that would be made that could impact system integration. BuyerQuest, in contrast, was

                       21   Tradeshift’s subcontractor on the Smucker Project and agreed in its contract with Tradeshift that

                       22   it would follow Tradeshift’s lead with respect to project management and would seek Tradeshift’s

                       23   approval before making any material changes to the scope of the project, including format

                       24   changes. The BuyerQuest Agreements noted, for example, that “[Tradeshift] will lead all

                       25   integration discussions with Smucker’s with support from BuyerQuest for all integrations relevant

                       26   to BuyerQuest,” and “[Tradeshift] will handle all program management duties except BuyerQuest

                       27   will be responsible for all BuyerQuest resources,” and “[Tradeshift] and BuyerQuest will review

                       28   and agree on all scope changes prior to adding new requirements to the project,” and
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    -9-            RESPONSES TO BUYERQUEST’S FIRST
                                                                                             SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 12 of 36
                                                                   CONFIDENTIAL

                        1   “BuyerQuest will support [Tradeshift] with planning, configurations, deliverables, integrations,

                        2   change requests, and product updates as necessary for Smucker’s implementation.”

                        3            On several occasions, however, BuyerQuest initiated, directed, requested, and/or approved

                        4   changes to the Smucker Project without consulting Tradeshift (much less obtaining its approval or

                        5   consent to those changes), and/or otherwise usurped Tradeshift’s contractual right to lead the

                        6   integration process. In many cases, BuyerQuest’s actions resulted in integration failures and/or

                        7   required a significant amount of work to account for the changes. In certain cases, Smucker

                        8   blamed these failures on Tradeshift even though they were caused by BuyerQuest’s failures to

                        9   follow protocol. Internal BuyerQuest communications with BuyerQuest’s CEO, Jack Mulloy,
                       10   indicate that BuyerQuest’s conduct was part of a plan—which it referred to as “Operation

                       11   Fyrefest”—to undermine Tradeshift’s credibility with Smucker so that it could eventually replace

                       12   Tradeshift on the Smucker Project.

                       13            For example, in early December 2019, BuyerQuest asked Smucker to make changes to the

                       14   format of the User Integration File without consulting, notifying, discussing or obtaining

                       15   Tradeshift’s consent for this format change. Smucker implemented the changes at BuyerQuest’s

                       16   request. The unapproved change in the format of the data caused a number of integration

                       17   problems, including that a number of Smucker users were unable to log into the system. Smucker

                       18   appears to have improperly attributed the integration failure to Tradeshift even though the true

                       19   cause of the failure was due to BuyerQuest’s unauthorized instruction to Smucker to alter its data
                       20   format. This integration error appears to have unfairly undermined Tradeshift’s credibility with

                       21   Smucker. BuyerQuest should have contacted Tradeshift about any requests to modify the

                       22   Smucker data format including, at a minimum, by discussing BuyerQuest’s suggested format

                       23   changes with Tradeshift and obtaining Tradeshift’s agreement and consent before approaching

                       24   Smucker with format change instructions. And BuyerQuest should have included Tradeshift on

                       25   all communications with Smucker about format changes.

                       26            As another example, in late December 2019, Smucker raised concerns about a requested

                       27   feature with BuyerQuest. Smucker referred to this issue as “Defect 77.” To resolve the issue,

                       28   Smucker asked BuyerQuest to implement a feature that would allow the system to validate
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                             TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                 - 10 -         RESPONSES TO BUYERQUEST’S FIRST
                                                                                          SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 13 of 36

                                                                CONFIDENTIAL

                        1   “Project” and “Task” values. BuyerQuest agreed it would accommodate Smucker’s request,

                        2   including by changing the format of a coding file which, in turn, would cause Tradeshift’s

                        3   integrations to fail unless Tradeshift was given notice and time to adjust other format fields

                        4   accordingly. In what was becoming a pattern, BuyerQuest agreed to the change in scope without

                        5   first discussing with Tradeshift, much less getting Tradeshift’s consent and approval (as the

                        6   contract requires). Once again, BuyerQuest only informed Tradeshift of what it had done after

                        7   the fact. The unapproved change required Tradeshift to spend a significant amount of time

                        8   revising the integrations to accommodate BuyerQuest’s change. Instead of independently

                        9   agreeing to the change—which constituted a change in project scope—and neglecting to obtain
                       10   Tradeshift’s consent and buy-in, BuyerQuest should have, at a minimum, first discussed

                       11   Smucker’s request with Tradeshift and submitted a project change order to document the process,

                       12   as specified in the contract.

                       13            As another example, in late December 2019 and early January 2020, BuyerQuest caused a

                       14   number of failures by refusing to follow Tradeshift’s lead with certain project management

                       15   instructions. In the integrated Tradeshift/BuyerQuest product, the BuyerQuest system sends

                       16   Purchase Orders to the Tradeshift system for processing. Upon receiving the Purchase Order, the

                       17   Tradeshift system sends the BuyerQuest system a confirmation indicating that the Purchase Order

                       18   has been received. The BuyerQuest system, however, was not processing the confirmations and,

                       19   as a result, continued to repeatedly send the same Purchase Orders to the Tradeshift system
                       20   multiple times. This caused the Tradeshift system to fail when attempting to process each

                       21   Purchase Order because the Purchase Order was voided repeatedly, creating a new version of the

                       22   same Purchase Order. Tradeshift asked BuyerQuest to adjust its system to properly identify and

                       23   process the confirmations, but subcontractor BuyerQuest refused Tradeshift’s request (even

                       24   though Tradeshift was the project manager under the contract). Tradeshift then implemented a

                       25   work around and BuyerQuest agreed that it would stop sending multiple copies of each Purchase

                       26   Order. Notwithstanding the work around and its agreement to the contrary, BuyerQuest

                       27   continued to send multiple Purchase Orders, which continued to cause Tradeshift’s systems to

                       28   fail. These failures, which were identified as “Defect 104,” appeared to unfairly undermine
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                              TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                 - 11 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                           SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 14 of 36

                                                                   CONFIDENTIAL
                        1   Tradeshift’s credibility with Smucker.

                        2            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        3   to supplement this response as additional information is identified.

                        4   INTERROGATORY NO. 6:

                        5            IDENTIFY EACH incident in which BUYERQUEST interfered “with Tradeshift’s

                        6   program management duties,” as alleged in Paragraph 31 of YOUR Complaint.

                        7   RESPONSE TO INTERROGATORY NO. 6:

                        8            Tradeshift specifically incorporates by reference each of its General Objections asserted

                        9   above.
                       10            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       11   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       12   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       13   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       14   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       15   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       16   opportunity to review that information and incorporate it into its response.

                       17            Tradeshift objects to this request as duplicative, at least in part, of Interrogatory numbers

                       18   7-8, 10, 12, 14, 15, and 19.

                       19            In light of the foregoing objections and limitations, Tradeshift responds as follows:
                       20            Tradeshift incorporates its response to Interrogatory No. 5.

                       21            In addition, BuyerQuest refused to support Tradeshift’s efforts to salvage the Smucker

                       22   Services Agreement at least in part because it planned to execute a new agreement between

                       23   BuyerQuest and Smucker for the Smucker Project that would exclude Tradeshift entirely.

                       24   Specifically, on January 16, 2020, Smucker sent Tradeshift a letter titled “Notice of Termination.”

                       25   TS_BQ_00000001. The Smucker Services Agreement (TS_BQ_00000053) states that Smucker

                       26   may only terminate the agreement if it provides Tradeshift with notice of a material breach and

                       27   Tradeshift does not correct the breach within 30 days of receiving such written notice. The

                       28   “Notice of Termination,” however, did not identify any such material breaches or indicate a
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                   - 12 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                             SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 15 of 36



                        1   contractual basis upon which Smucker was terminating the Smucker Services Agreement at all.

                        2   Instead, without providing any specific examples, the letter stated that Tradeshift had

                        3   misrepresented the capabilities of Tradeshift’s software and that Smucker was “offering a mutual

                        4   and immediate termination.” The letter further indicated that Smucker did not intend to comply

                        5   with its ongoing obligations under the Smucker Services Agreement and that Smucker would

                        6   block Tradeshift from further performing its contractual duties. Smucker stated, for example, that

                        7   it had (1) instructed its internal team to cease cooperation with Tradeshift personnel and (2)

                        8   suspended Tradeshift’s access to any of Smucker’s facilities and systems.

                        9            After it received the January 16 letter from Smucker (and unaware of BuyerQuest’s efforts
                       10   to convince Smucker to terminate the Smucker Services Agreement with Tradeshift in favor of a

                       11   BuyerQuest-Smucker-only agreement), Tradeshift promptly attempted to contact BuyerQuest by

                       12   phone and email to alert it to Smucker’s claim that it would not allow further access or

                       13   cooperation on the Smucker Project. Because Smucker’s January 16 letter appeared to be

                       14   predicated on fundamental misunderstandings, Tradeshift requested that BuyerQuest, as its

                       15   subcontractor, cooperate with Tradeshift in helping to resolve any issues that Smucker may have.

                       16   BuyerQuest, however, ignored Tradeshift’s attempts to contact BuyerQuest and did not respond

                       17   to Tradeshift’s requests (and, in doing so, breached its contractual obligations to Tradeshift with

                       18   respect to project management and communication). On January 23, 2020 (and by this time

                       19   suspecting that perhaps BuyerQuest was working with Smucker behind Tradeshift’s back and in
                       20   violation of both the Smucker Services Agreement and the BuyerQuest Agreements), Tradeshift

                       21   sent a formal letter to BuyerQuest to request its cooperation and, again, asking for a response.

                       22   (TS_BQ_00000006). Tradeshift specifically reminded BuyerQuest of its obligations of good faith

                       23   and fair dealing under the BuyerQuest Agreements as Tradeshift’s subcontractor. Suggesting it

                       24   had been planning to thwart Tradeshift’s contractual requests all along, that same day,

                       25   BuyerQuest responded to Tradeshift through a letter from its outside litigation law firm,

                       26   Kronenberger Rosenfeld. (TS_BQ_00000004). In that letter, BuyerQuest’s counsel indicated

                       27   that BuyerQuest had no obligation to cooperate with Tradeshift under the BuyerQuest

                       28   Agreements due to Smucker’s purported termination of the Smucker Services Agreement and,
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                              TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                 - 13 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                           SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 16 of 36



                        1   perhaps even more concerning, argued that BuyerQuest was permitted to contract directly with

                        2   Smucker, including to replace Tradeshift on the Smucker Project. Apparently, at this time,

                        3   BuyerQuest had already taken significant efforts to convince Smucker to terminate the Smucker

                        4   Services Agreement with Tradeshift and was working with Smucker to enter into a new contract

                        5   with just BuyerQuest for the Smucker Project.

                        6            Tradeshift responded to BuyerQuest in a letter dated January 27, 2020 and again reminded

                        7   BuyerQuest of its obligation of good faith and fair dealing as Tradeshift’s subcontractor and again

                        8   asked BuyerQuest for its cooperation in working together to resolve any issues that Smucker had

                        9   raised. (TS_BQ_00000010). In a letter dated January 29, 2020, BuyerQuest’s attorney
                       10   responded and expressly refused to assist or even to communicate with Tradeshift about the

                       11   existing Smucker Project. (TS_BQ_00000012).

                       12            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       13   to supplement this response as additional information is identified.

                       14   INTERROGATORY NO. 7:

                       15            IDENTIFY EACH incident in which BUYERQUEST failed “to support Tradeshift with

                       16   planning, configurations, deliverables, integrations, change requests, and product updates

                       17   necessary for the Smucker project implementation,” as alleged in Paragraph 31 of YOUR

                       18   Complaint.

                       19   RESPONSE TO INTERROGATORY NO. 7:
                       20            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       21   above.

                       22            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       23   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       24   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       25   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       26   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       27   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       28   opportunity to review that information and incorporate it into its response.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                   - 14 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                             SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 17 of 36

                                                                    CONFIDENTIAL
                        1            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                        2   including, for example, Interrogatory numbers 5 and 6.

                        3            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                        4            Tradeshift incorporates its responses to Interrogatory Numbers 5 and 6.

                        5            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        6   to supplement this response as additional information is identified.

                        7   INTERROGATORY NO. 8:

                        8            IDENTIFY EACH incident in which BUYERQUEST failed “to follow Tradeshift’s lead

                        9   with respect to supplier onboarding strategy and planning,” as alleged in Paragraph 31 of YOUR
                       10   Complaint.

                       11   RESPONSE TO INTERROGATORY NO. 8:

                       12            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       13   above.

                       14            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       15   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       16   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       17   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       18   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       19   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable
                       20   opportunity to review that information and incorporate it into its response.

                       21            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                       22   including, for example, Interrogatory numbers 5 and 6.

                       23            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       24            Tradeshift’s strategy for onboarding suppliers was to first lockdown the functionality of

                       25   the combined product and then to start onboarding suppliers to ensure that the product fit the

                       26   information provided by the suppliers. BuyerQuest did not follow this strategy or Tradeshift’s

                       27   lead and started attempting to onboard suppliers much sooner than Tradeshift expected.

                       28            Discovery has just started. Tradeshift is continuing its investigation and reserves its right
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 15 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 18 of 36



                        1   to supplement this response as additional information is identified.

                        2   INTERROGATORY NO. 9:

                        3            IDENTIFY EACH incident in which BUYERQUEST failed “to follow the Change

                        4   Control Process,” as alleged in Paragraph 31 of YOUR Complaint.

                        5   RESPONSE TO INTERROGATORY NO. 9:

                        6            Tradeshift specifically incorporates by reference each of its General Objections asserted

                        7   above.

                        8            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                        9   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and
                       10   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       11   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       12   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       13   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       14   opportunity to review that information and incorporate it into its response.

                       15            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                       16   including, for example, Interrogatory number 5.

                       17            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       18            Tradeshift incorporates its responses to Interrogatory Number 5.

                       19            Discovery has just started. Tradeshift is continuing its investigation and reserves its right
                       20   to supplement this response as additional information is identified.

                       21   INTERROGATORY NO. 10:

                       22            IDENTIFY EACH incident in which BUYERQUEST failed “to include Tradeshift in

                       23   COMMUNICATIONS with Smucker related to the Smucker project,” as alleged in Paragraph 31

                       24   of YOUR Complaint.

                       25   RESPONSE TO INTERROGATORY NO. 10:

                       26            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       27   above.

                       28            Tradeshift objects to this Interrogatory because it seeks information that is equally or more
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 16 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 19 of 36



                        1   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                        2   communications between BuyerQuest and Smucker. Accordingly some responsive information

                        3   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                        4   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                        5   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                        6   opportunity to review that information and incorporate it into its response.

                        7            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                        8   including, for example, Interrogatory numbers 5, 6 and 11.

                        9            In light of the foregoing objections and limitations, Tradeshift provides the following
                       10   response based on the information that has been made reasonably available to it at this time and

                       11   reasonable inferences from that information:

                       12            Tradeshift incorporates its responses to Interrogatory Numbers 5, 6, and 11.

                       13            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       14   to supplement this response as additional information is identified.

                       15   INTERROGATORY NO. 11:

                       16            IDENTIFY EACH incident in which BUYERQUEST made misrepresentations about

                       17   TRADESHIFT, as alleged in Paragraph 37 of the Complaint, INCLUDING the speaker and

                       18   recipient and the substance, means, and date of EACH COMMUNICATION.

                       19   RESPONSE TO INTERROGATORY NO. 11:
                       20            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       21   above.

                       22            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       23   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       24   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       25   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       26   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       27   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       28   opportunity to review that information and incorporate it into its response.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 17 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 20 of 36
                                                    CONFIDENTIAL / HIGHLY CONFIDENTIAL

                        1            Tradeshift objects to this request as duplicative, at least in part, of Interrogatory numbers

                        2   5, 6, 10, 12, 13, 15, and 19.

                        3            In light of the foregoing objections and limitations, Tradeshift provides the following

                        4   response based on the information that has been made reasonably available to it at this time and

                        5   reasonable inferences from that information:

                        6            Tradeshift incorporates its responses to Interrogatory Numbers 5 and 6.

                        7            In addition, at least as early as September 26, 2019, BuyerQuest planned to encourage

                        8   Smucker to terminate its contract with Tradeshift and enter into a new contract with BuyerQuest

                        9   instead. On September 26, 2019, BuyerQuest’s CEO, Jack Mulloy, sent an email to his
                       10   employees referring to this plan as “Operation Fyrefest.” (BQ043884). Specifically, Mr. Mulloy

                       11   sent this email to Salman Siddiqui (BuyerQuest’s Chief Operating Officer), Luke Batman

                       12   (BuyerQuest’s Chief Financial Officer), Kyle Muskoff (BuyerQuest’s Chief Revenue Officer),

                       13   and Dan Utyuzh (BuyerQuest’s Implementation Team Leader), and told them that they “need to

                       14   be ready to pivot away from [Tradeshift]” and that he wanted “this group to be prepared to

                       15   execute ‘Operation Fyrefest’ . . . .” Mr. Mulloy also outright told his team that BuyerQuest could

                       16   and would freely disregard its contract with Tradeshift in favor of its relationship with Smucker

                       17   by stating the following:

                       18            “Regardless of what contract BQ has with TS, BuyerQuest’s commitment is to
                                     Smucker’s and the success of the Smucker’s project [] I can’t emphasize this
                       19
                                     enough”
                       20

                       21   (BQ043884) (emphasis in original).

                       22            Mr. Mulloy’s email laid out the purported reasons BuyerQuest would identify to Smucker

                       23   for terminating the contract with Tradeshift. Specifically, he indicated that the group should

                       24   “discuss and agree to . . . [Tradeshift’s] inability to execute, [Tradeshift’s] unwillingness to

                       25   enable suppliers, [Tradeshift’s] unwillingness to pay their bills or communicate properly with

                       26   BQ, etc.” Mr. Mulloy also indicated that the group needed to discuss how to communicate this

                       27   information to Smucker, i.e., that the group should “discuss and agree to . . . [p]otential

                       28   communication plans between BQ/Smucker’s.”
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                   - 18 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                             SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 21 of 36
                                                CONFIDENTIAL / HIGHLY CONFIDENTIAL

                        1            The facts show that Mr. Mulloy executed on “Operation Fyrefest” over the next four

                        2   months by repeatedly attempting to convince Smucker to terminate its contract with Tradeshift in

                        3   favor of a direct agreement with BuyerQuest. Mr. Mulloy started by convincing Smucker’s

                        4   Senior Director of Indirect Procurement (Jason Barr) to help BuyerQuest convince Smucker’s

                        5   decisionmakers to terminate Smucker’s contract with Tradeshift and transfer the work to

                        6   BuyerQuest. Mr. Mulloy appears to have disparaged Tradeshift to Mr. Barr on numerous

                        7   occasions, including by text and telephone. This included conversations on at least on October

                        8   21, 2019; October 22, 2019; October 31, 2019; November 1, 2019; November 4, 2019, and

                        9   November 5, 2019. (See BQ103116; BQ103117). For example, Mr. Mulloy reported to his
                       10   executive team that, on October 21, 2019, about a conversation he had with Mr. Barr “off the

                       11   record.” (BQ109056; BQ103116). During this conversation Mr. Mulloy made Mr. Barr aware of

                       12   Mr. Mulloy’s “skepticism around [Tradeshift].” He also told his team that Mr. Barr was “on

                       13   board” and that Smucker would now be conducting its own risk assessment on Tradeshift “based

                       14   on our convo.” (BQ109056) The full content of these discussion is still being discovered.

                       15            Mr. Mulloy also met with his executive times multiple times to discuss and refine

                       16   “Operation Fyrefest,” i.e., BuyerQuest’s plan to convince Smucker to replace Tradeshift. On

                       17   October 21, 2019, for example, Mr. Mulloy told his team that “today’s email from [Tradeshift]

                       18   was the last straw,” and that his team was going to “design a play” and “call it ‘Operation

                       19   Fyrefest’” in case BuyerQuest needed to “audible.” (Id.). Mr. Mulloy continued to discuss
                       20   “Operation Fyrefest” with his executive team throughout the project, including during a 2 hour

                       21   meeting with his team on October 23, 2019.

                       22            Smucker’s management appears to have initially resisted Mr. Mulloy’s and Mr. Barr’s

                       23   recommendations that Smucker terminate its agreement with Tradeshift. Notwithstanding those

                       24   recommendations, In November 2019, Smucker told Mr. Mulloy that “[BuyerQuest] and

                       25   Tradeshift need to find a way to come together and pull this thing across the finish line.”

                       26   (BQ103117). Mr. Mulloy responded to Mr. Barr that a particular Tradeshift employee was “a

                       27   master bs’er” and—notwithstanding Smucker’s instructions—stated that “we’ll continue to plan

                       28   for a world without [Tradeshift].” (Id.). In other words, Mr. Mulloy had no intention of ceasing
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                              TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                 - 19 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                           SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 22 of 36
                                             CONFIDENTIAL / HIGHLY CONFIDENTIAL

                        1   his efforts to interfere with Smucker’s contract with Tradeshift.

                        2            On December 5, 2019 BuyerQuest’s CEO (Mr. Mulloy) and COO (Mr. Siddiqui) met with

                        3   persons from Smucker at Smucker’s building. (BQ109256). Mr. Mulloy later described his

                        4   conversation with Smucker to BuyerQuest’s CFO, Luke Batman. (BQ103035). Mr. Mulloy

                        5   indicated that the conversation included at least Dan Nowikci from Smucker and that Smucker

                        6   still would not agree to terminate its agreement with Tradeshift. Specifically, Mr. Mulloy

                        7   reported that it “sounds like smucker’s doesn’t want to bifurcate the contract until after we go

                        8   live.” BuyerQuest’s COO (Salman Siddiqui) also described the meeting to another Smucker

                        9   employee, and stated that “it was an odd ride Jack [Mulloy]” and that “Jack [Mulloy] oversold
                       10   and just bitched about Tradeshift #ceo_not_jack.” (BQ109258) (emphasis added). Based on these

                       11   discussions, it is clear that Mr. Mulloy was having conversations with Smucker without including

                       12   Tradeshift, including conversations intended to disparage Tradeshift and convince Smucker to

                       13   terminate Tradeshift or otherwise implement “Operation Fyrefest.” Discovery into the exact

                       14   content of these conversations is still ongoing.

                       15              To further “Operation Fyrefest,” at least as early as December 6, 2019, BuyerQuest’s

                       16   executive team was preparing presentations to help convince Smucker to terminate its agreement

                       17   with Tradeshift. On December 6, 2019, Kyle Muskoff sent an initial draft of such a document,

                       18   titled “Smucker Proposal” to Salman Siddiqui. (See BQ109275).

                       19            On December 13, 2019, BuyerQuest’s CEO, Jack Mulloy, sent an email to one of
                       20   BuyerQuest’s board members, Clark Khayat. (BQ091161). In the email, Mr. Mulloy provided

                       21   Mr. Khayat with an update on BuyerQuest’s business, including the Smucker Project and

                       22   BuyerQuest’s relationship with Smucker. During the conversation, Mr. Mulloy admits that he had

                       23   conversations with Smucker in which he disparaged Tradeshift, its products, its employees, and

                       24   its finances. Specifically, Mr. Mulloy stated:

                       25            “. . . the Tradeshift/Smucker’s relationship is not good []. Through social listening
                                     (and hearing from me), Smucker’s is very concerned about Tradeshift’s ability to
                       26
                                     execute. Their product is very immature. The delivery team is weak [] and the
                       27            word is out that TradeShift has missed payroll a few times recently and they
                                     haven’t paid any vendors in a couple of months.”
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                               TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                     - 20 -       RESPONSES TO BUYERQUEST’S FIRST
                                                                                            SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 23 of 36
                                               CONFIDENTIAL / HIGHLY CONFIDENTIAL

                        1   (BQ091161) (emphasis added). Mr. Mulloy further stated that, as a result of Smucker’s shaken

                        2   confidence in Tradeshift (which BuyerQuest itself had caused), Smucker would likely terminate

                        3   its contract with Tradeshift at some point. Specifically, he stated:

                        4            “A likely outcome at Smucker’s is that Tradeshift/BuyerQuest go-live at
                                     Smucker’s in May 2020. Smucker’s puts [its prior vendor] in the rearview […]
                        5
                                     soon after, Smucker’s asks BuyerQuest to support 100% of their P2P efforts &
                        6            remove the need for TS all together . . . . This will result in a better commercial
                                     deal for BQ and a better solution for Smucker’s.”
                        7

                        8   (BQ091161).

                        9            On December 19, 2019, Mr. Mulloy had a conversation with Dan Utyuzh (BuyerQuest’s

                       10   Implementation Team Leader) via Slack (BQ112393). During the conversation Mr. Mulloy

                       11   admitted that he had another conversation with Smucker’s Senior Director of Indirect

                       12   Procurement (Jason Barr) and “further planted the seed” that Smucker should take over more of

                       13   Tradeshift’s work so it could ultimately cut Tradeshift out of the Smucker Project. Specifically

                       14   Mr. Mulloy stated:

                       15            I further planted the seed that JMS could move invoicing for indirects to BQ and
                                     that would: 1) lessen the work TS needs to do (clearly TS is drowning) and 2)
                       16            shift more of the scope into BQ so that we can blow TS completely out of JMS
                       17            later in 2020.

                       18   (Id.) (emphasis added).
                       19            On or around December 20, 2019, Mr. Mulloy had another meeting with Smucker.
                       20   (BQ095231). Mr. Mulloy reported to his team that, during this meeting, Smucker was
                       21   considering Mr. Mulloy’s recommendations, but still had questions about BuyerQuest’s ability to
                       22   take over certain of Tradeshift’s task, including “Invoicing,” “Supplier Portal,” and “Direct
                       23   Orders.” (Id.). He further indicated that BuyerQuest needed to explain how they would handle
                       24   these issues in order to convince Smucker to terminate its contract with Tradeshift. (Id.). Mr.
                       25   Mulloy further noted that he had set up a subsequent meeting with Smucker at BuyerQuest’s
                       26   offices so that BuyerQuest could explain why Smucker should terminate its contract with
                       27   Tradeshift and transfer the work to Smucker. As part of this, Mr. Mulloy notes that his contact at
                       28   Smucker (Jason Barr) would be “building the story as to why Tradeshift failed & how
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                               TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                   - 21 -         RESPONSES TO BUYERQUEST’S FIRST
                                                                                            SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 24 of 36
                                              CONFIDENTIAL / HIGHLY CONFIDENTIAL

                        1   BuyerQuest can save the day at [Smucker].” Specifically, Mr. Mulloy’s notes stated, among

                        2   other things, the following:

                        3           “Smucker will be in our office on Tuesday, January 7th to discuss our go-forward plan in
                        4            more detail. For this meeting, we should be prepared to speak to: The updated project
                                     timeline (by week), the product roadmap updates to support JMS, a demo of the Invoicing
                        5            functionality and supplier portal.”

                        6           “As part of the January 7th discussions, Jack, Jason, and Luke will split off at some point
                                     and talk about the go-forward commercials and contracting process.”
                        7
                                    [. . . ] “Jason mentioned that January 17th is the date when JMS will officially give us the
                        8
                                     greenlight to move forward. Starting now, Jason will be building the story as to why
                        9            TradeShift failed & how BuyerQuest can save the day at JMS.”

                       10           “For obvious reasons, JMS asked us to keep this very quiet for now.”

                       11
                            (BQ095231).
                       12
                                     The January 7, 2020 meeting with Smucker appears to have gone forward. (See
                       13
                            BQ113802). On that date, Mr. Mulloy communicated to another BuyerQuest employee that the
                       14
                            “[S]mucker’s team is almost here,” and that they would be using “our front [conference] room on
                       15
                            [the] 3rd floor” for the presentation. (Id.) Mr. Mulloy’s team appears to have prepared several
                       16
                            draft presentations to present to Smucker at this meeting or at some other time. One such
                       17
                            presentation (BQ100227), included a section titled “Why are we here?” and proceeded to identify
                       18
                            the false information that Mr. Mulloy had communicated to Smucker as “concerns around
                       19
                            Tradeshift”
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                               TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                   - 22 -         RESPONSES TO BUYERQUEST’S FIRST
                                                                                            SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 25 of 36

                                               CONFIDENTIAL / HIGHLY CONFIDENTIAL
                        1

                        2

                        3

                        4

                        5

                        6

                        7

                        8

                        9
                       10

                       11

                       12   (BQ100229). The presentation also included notes indicating the points that Mr. Mulloy had

                       13   communicated to Smucker and that BuyerQuest intended to reiterate during the presentation:

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23
                            (BQ10229).
                       24
                                     The presentation went on to explain how Smucker should transfer work from Tradeshift to
                       25
                            BuyerQuest (thus breaching Smucker’s contract with Tradeshift and BuyerQuest’s contracts with
                       26
                            Tradeshift). Specifically, the presentation explained that “BuyerQuest is currently responsible for
                       27
                            Indirect eProcurement and Supplier Catalog Management” and that “Tradeshift is currently
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                             TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                - 23 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                          SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 26 of 36
                                               CONFIDENTIAL / HIGHLY CONFIDENTIAL

                        1   responsible for Indirect & Direct Accounts Payable as well as some Supplier Management.” It

                        2   further stated that “BuyerQuest will take over responsibility for Indirect and Direct POs &

                        3   Accounts Payable as well as all of the Supplier Management functionality.” (BQ100231).

                        4   Another presentation similarly explained the “Indirect P2P Scope” that BuyerQuest would be

                        5   taking over from Tradeshift. (BQ097218). One presentation also indicated that BuyerQuest

                        6   needed an “official green light” to take over the scope of work by January 17, 2020. (BQ100235-

                        7   37).

                        8            On January 8, 2020, Mr. Mulloy had another text conversation with Mr. Batman. In that

                        9   conversation, Mr. Mulloy again indicated that (in violation of BuyerQuest’s contractual
                       10   obligations to Tradeshift) he was actively encouraging Smucker to terminate its contract with

                       11   Tradeshift in favor of a contract with BuyerQuest. (BQ103036). Specifically, Mr. Mulloy asked

                       12   Mr. Batman whether there was a “cool down period” in BuyerQuest’s contract with Tradeshift

                       13   that would delay BuyerQuest’s ability to work directly with Smucker. Mr. Batman indicated that

                       14   there was not such a provision. Mr. Mulloy responded “Great. I’m working it. Will keep you

                       15   posted. Maybe we should connect tomorrow or Friday on some of the commercial elements.”

                       16   (BQ103036) (emphasis added).

                       17            Mr. Mulloy also appears to have spoken with Smucker on January 13, 2020 to further

                       18   encourage Smucker to terminate its contract with Tradeshift. On that date, Mr. Mulloy spoke

                       19   with Salman Siddiqui (BuyerQuest’s Chief Operating Officer) and noted that he was going to
                       20   speak with Smucker that day. (BQ118909). Mr. Siddiqui responded that Mr. Mulloy should “get

                       21   lots of $$ from [Smucker],” indicating that the Mr. Mulloy was already discussing a new contract

                       22   between Smucker and BuyerQuest at this time, i.e., before Smucker’s purported termination of its

                       23   contract with Tradeshift. Mr. Mulloy also indicated that Smucker was meeting the following day

                       24   to make the “go / no-go decision . . . for [BuyerQuest].” Id.

                       25            Mr. Mulloy’s repeated efforts to interfere with Tradeshift’s contract with Smucker

                       26   ultimately paid off. On January 16, 2020—one day prior to the January 17, 2020 deadline that

                       27   BuyerQuest gave Smucker to give a “green light” for BuyerQuest to take over Tradeshift’s

                       28   portion of the project—Smucker sent a letter to Tradeshift titled “Notice of Termination.”
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                               TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                 - 24 -           RESPONSES TO BUYERQUEST’S FIRST
                                                                                            SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 27 of 36
                                               CONFIDENTIAL / HIGHLY CONFIDENTIAL

                        1   (TS_BQ_00000001). In the letter, Smucker did not purport to terminate the agreement through

                        2   the termination provisions provided in the contract. Those provisions required Smucker to

                        3   provide written notice of any material breaches to Tradeshift and to give Tradeshift 30-days to

                        4   correct those purported breaches. Instead of complying with those provisions, Smucker accused

                        5   Tradeshift of fraud and stated that it was voiding the contract without complying with the

                        6   termination provisions.

                        7            BuyerQuest has admitted that it subsequently worked with Smucker to finalize and

                        8   execute a contract for BuyerQuest to replace Tradeshift on the Smucker Project. Specifically, in

                        9   its interrogatory responses, BuyerQuest admits that on or around January 21, 2020, Jason Barr
                       10   from Smucker sent a draft contract to Jack Mulloy and BuyerQuest, and Smucker thereafter

                       11   communicated about the provisions of the contract. During this time, Tradeshift was still

                       12   attempting to determine why Smucker had purported to terminate its contract with Smucker and

                       13   requesting that BuyerQuest assist Tradeshift in salvaging the relationship and the agreement.

                       14   BuyerQuest outright refused to assist, apparently because it was finalizing this new agreement to

                       15   take over Tradeshift’s work. On or around February 6, 2020, Dan Utyuzh at BuyerQuest sent a

                       16   draft statement of work to Rowdy White at Smucker along with a Master Services Agreement.

                       17   On or around March 6, 2020, Smucker and BuyerQuest executed a new agreement for work that

                       18   would have been done by Tradeshift under the Smucker Services Agreement and the BuyerQuest

                       19   Agreements.
                       20            In addition to the documents, communications, and admissions indicating that BuyerQuest

                       21   employees, including BuyerQuest CEO Jack Mulloy, communicated directly with Smucker

                       22   without Tradeshift throughout fall of 2019 and January 2020 (and, in doing so, made false and

                       23   disparaging statements about Tradeshift and encouraged Smucker to improperly terminate its

                       24   contract with Tradeshift in favor of BuyerQuest), BuyerQuest has also admitted in its discovery

                       25   responses that it had “[v]arious informal verbal communications in November and December

                       26   2019 about Tradeshift’s [purported] failure to provide the services that Tradeshift was obligated

                       27   to provide to Smucker.” BuyerQuest has not yet disclosed the timing or content of those

                       28   discussions.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                             TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                - 25 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                          SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 28 of 36



                        1            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        2   to supplement this response as additional information is identified.

                        3   INTERROGATORY NO. 12:

                        4            IDENTIFY EACH incident in which BUYERQUEST disparaged TRADESHIFT to

                        5   SMUCKER, as alleged in Paragraph 37 of the Complaint, INCLUDING the speaker and recipient

                        6   and the substance, means, and date of EACH COMMUNICATION.

                        7   RESPONSE TO INTERROGATORY NO. 12:

                        8            Tradeshift specifically incorporates by reference each of its General Objections asserted

                        9   above.
                       10            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       11   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       12   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       13   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       14   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       15   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       16   opportunity to review that information and incorporate it into its response.

                       17            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                       18   including, for example, Interrogatory numbers 5 and 11.

                       19            In light of the foregoing objections and limitations, Tradeshift provides the following
                       20   response based on the information that has been made reasonably available to it at this time and

                       21   reasonable inferences from that information:

                       22            Tradeshift incorporates its responses to Interrogatory Numbers 5 and 11.

                       23            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       24   to supplement this response as additional information is identified.

                       25   INTERROGATORY NO. 13:

                       26            IDENTIFY EACH incident in which BUYERQUEST “took steps to encourage Smucker

                       27   to wrongfully terminate the Smucker Services Agreement so that BuyerQuest could do a direct

                       28   deal with Smucker without Tradeshift for the Smucker project,” as alleged in Paragraph 43 of
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 26 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 29 of 36



                        1   YOUR Complaint.

                        2   RESPONSE TO INTERROGATORY NO. 13:

                        3            Tradeshift specifically incorporates by reference each of its General Objections asserted

                        4   above.

                        5            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                        6   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                        7   communications between BuyerQuest and Smucker. Accordingly some responsive information

                        8   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                        9   discovery. Tradeshift reserves the right to update its response to this Interrogatory after
                       10   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       11   opportunity to review that information and incorporate it into its response.

                       12            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                       13   including, for example, Interrogatory numbers 5, 6, and 11.

                       14            In light of the foregoing objections and limitations, Tradeshift provides the following

                       15   response based on the information that has been made reasonably available to it at this time and

                       16   reasonable inferences from that information:

                       17            Tradeshift incorporates its responses to Interrogatory Numbers 5, 6, and 11.

                       18            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       19   to supplement this response as additional information is identified.
                       20   INTERROGATORY NO. 14:

                       21            IDENTIFY EACH incident in which BUYERQUEST “refused to communicate with,

                       22   cooperate with, or support Tradeshift in seeking to finish implementation of the Smucker

                       23   Project,” as alleged in Paragraph 43 of YOUR Complaint.

                       24   RESPONSE TO INTERROGATORY NO. 14:

                       25            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       26   above.

                       27            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       28   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 27 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 30 of 36



                        1   communications between BuyerQuest and Smucker. Accordingly some responsive information

                        2   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                        3   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                        4   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                        5   opportunity to review that information and incorporate it into its response.

                        6            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                        7   including, for example, Interrogatory Number 6.

                        8            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                        9            Tradeshift incorporates its response to Interrogatory Number 6.
                       10            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       11   to supplement this response as additional information is identified.

                       12   INTERROGATORY NO. 15:

                       13            IDENTIFY EACH incident in which BUYERQUEST “manufactured an excuse not to

                       14   perform its obligations under the BuyerQuest Agreements,” as alleged in Paragraph 43 of YOUR

                       15   Complaint.

                       16   RESPONSE TO INTERROGATORY NO. 15:

                       17            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       18   above.

                       19            Tradeshift objects to this Interrogatory to the extent that it calls for Tradeshift to reveal a
                       20   trade secret and/or confidential or proprietary business information. If Tradeshift provides such

                       21   information, it will do so subject to the Protective Order entered in this case.

                       22            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       23   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       24   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       25   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       26   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       27   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       28   opportunity to review that information and incorporate it into its response.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 28 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 31 of 36



                        1            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                        2   including, for example, Interrogatory numbers 5, 6, and 11.

                        3            In light of the foregoing objections and limitations, Tradeshift provides the following

                        4   response based on the information that has been made reasonably available to it at this time and

                        5   reasonable inferences from that information:

                        6            Tradeshift incorporates its responses to Interrogatory Numbers 5, 6 and 11.

                        7            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        8   to supplement this response as additional information is identified.

                        9   INTERROGATORY NO. 16:
                       10            IDENTIFY EACH reason that SMUCKER provided to TRADESHIFT for SMUCKER’s

                       11   termination of the SMUCKER SERVICES AGREEMENT.

                       12   RESPONSE TO INTERROGATORY NO. 16:

                       13            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       14   above.

                       15            Tradeshift objects to this request as vague and ambiguous because it asks about Smucker’s

                       16   termination of the Smucker Services Agreement, but Smucker never properly terminated the

                       17   Smucker Services Agreement pursuant to the termination provisions in that contract; Tradeshift

                       18   will interpret this interrogatory as seeking information about the reasons Smucker gave for its

                       19   purported termination. Tradeshift objects to this interrogatory as seeking information that is
                       20   equally available to BuyerQuest.

                       21            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       22            Smucker did not properly terminate the Smucker Services Agreement. Instead, at the

                       23   behest of BuyerQuest, Smucker unexpectedly repudiated and breached its obligations under the

                       24   Smucker Services Agreement without following the required procedures for terminating the

                       25   agreement.

                       26             Pursuant to Federal Rule of Civil Procedure 33(d), Tradeshift identifies the following

                       27   documents: Smucker’s January 16, 2020 letter (TS_BQ_00000001) and Smucker’s January 30,

                       28   2020 letter (TS_BQ_00000014).
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 29 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 32 of 36



                        1            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        2   to supplement this response as additional information is identified.

                        3   INTERROGATORY NO. 17:

                        4            IDENTIFY ALL complaints that SMUCKER or BUYERQUEST communicated to YOU

                        5   about YOUR performance under the SMUCKER SERVICES AGREEMENT, INCLUDING

                        6   ANY complaints about the Tradeshift Platform Business Edition and the Tradeshift Pay Business

                        7   Edition.

                        8   RESPONSE TO INTERROGATORY NO. 17:

                        9            Tradeshift specifically incorporates by reference each of its General Objections asserted
                       10   above.

                       11            Tradeshift further objects to this Interrogatory on the grounds that it is vague and

                       12   ambiguous in its use of the term “complaints.” Tradeshift will construe “complaints” as defects

                       13   and “errors and change requests received regarding the Tradeshift Platform Business Edition and

                       14   the Tradeshift Pay Business Edition in connection with the Smucker Project.”

                       15            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       16            Pursuant to Federal Rule of Civil Procedure 33(d), Tradeshift will produce documents

                       17   sufficient to disclose any complaints that Tradeshift received from Smucker or BuyerQuest

                       18   regarding Tradeshift’s performance under the Smucker Services Agreements.

                       19            Discovery has just started. Tradeshift is continuing its investigation and reserves its right
                       20   to supplement this response as additional information is identified.

                       21   INTERROGATORY NO. 18:

                       22            DESCRIBE YOUR calculation of EACH category of damages YOU seek from

                       23   BuyerQuest in this action, INCLUDING ALL DOCUMENTS that support that calculation.

                       24   RESPONSE TO INTERROGATORY NO. 18:

                       25            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       26   above.

                       27            Tradeshift objects to this Interrogatory to the extent that it calls for Tradeshift to reveal

                       28   information that is the subject of the attorney-client privilege, the attorney work product doctrine,
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 30 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 33 of 36

                                                                      CONFIDENTIAL
                        1   or any other applicable privilege or doctrine. Tradeshift will log any such communications it

                        2   excludes on this basis to the extent consistent with the parties’ privilege log agreement.

                        3            Tradeshift objects to this interrogatory as premature to the extent it seeks expert testimony

                        4   and/or opinions that are not yet due under the scheduling order issued in this case. Tradeshift

                        5   reserves the right to supplement and/or revise its calculation of damages based on the opinion of

                        6   such experts.

                        7            Tradeshift objects to this Interrogatory to the extent that it calls for Tradeshift to reveal a

                        8   trade secret and/or confidential or proprietary business information. If Tradeshift provides such

                        9   information, it will do so subject to the Protective Order entered in this case. Tradeshift further
                       10   objects to this Interrogatory to the extent that it calls for Tradeshift to reveal information that is

                       11   the subject of the attorney-client privilege or the attorney work product doctrine.

                       12            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       13            Tradeshift seeks at least $4,373,070.37 in damages from BuyerQuest, which is the

                       14   remaining amount that Smucker was required to pay pursuant to the Smucker Services

                       15   Agreement. The Smucker Services Agreement provided that Smucker would pay $5,168,951 in

                       16   fees for implementation, services, and software licenses. Smucker paid a total of $795,880.63

                       17   before BuyerQuest breached the BuyerQuest Agreements and interfered with the Smucker

                       18   Services Agreement.

                       19            Tradeshift also seeks punitive damages and attorneys’ fees in amounts that have yet to be
                       20   determined.

                       21            Tradeshift will produce documents sufficient to support its damages claims. Tradeshift

                       22   identifies the following non-exhaustive list of exemplary documents supporting Tradeshift’s

                       23   damages claims: the Smucker Services Agreement (TS_BQ_00000053); The BuyerQuest

                       24   Agreements (TS_BQ_00000016; TS_BQ_00000124); and Invoice and Payment Reports related

                       25   to the Smucker Project (TS_BQ_00000135; TS_BQ_00000136).

                       26            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       27   to supplement this response as additional information is identified.

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 31 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 34 of 36

                                                 CONFIDENTIAL / HIGHLY CONFIDENTIAL
                        1   INTERROGATORY NO. 19:

                        2            IDENTIFY ALL conduct by BUYERQUEST by specific incident that supports YOUR

                        3   request for punitive damages in this action.

                        4   RESPONSE TO INTERROGATORY NO. 19:

                        5            Tradeshift specifically incorporates by reference each of its General Objections asserted

                        6   above.

                        7            Tradeshift objects to this Interrogatory to the extent that it calls for Tradeshift to reveal

                        8   information that is the subject of the attorney-client privilege, the attorney work product doctrine,

                        9   or any other applicable privilege or doctrine. Tradeshift will log any such communications it
                       10   excludes on this basis to the extent consistent with the parties’ privilege log agreement.

                       11            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       12   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       13   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       14   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       15   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       16   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       17   opportunity to review that information and incorporate it into its response.

                       18            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                       19   including, for example, Interrogatory numbers 5, 6 and 11.
                       20            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       21            Tradeshift retained BuyerQuest as a subcontractor on the Smucker Project. As a result,

                       22   BuyerQuest had contractual obligations to Tradeshift as well as an implied obligation of good

                       23   faith and fair dealing. BuyerQuest completely ignored these obligations. It intentionally

                       24   interfered with Tradeshift’s contract with Smucker by undermining Tradeshift on the Smucker

                       25   Project and secretly convincing Smucker to terminate the contract in favor of a direct deal with

                       26   BuyerQuest only. BuyerQuest’s plan—which it referred to as “Operation Fyrefest,”—was

                       27   planned and executed by its executive officers, led by BuyerQuest’s CEO, Jack Mulloy.

                       28            Tradeshift incorporates its responses to Interrogatory Numbers 5, 6, and 11.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 32 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 35 of 36



                        1            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        2   to supplement this response as additional information is identified.

                        3
                            Dated: August 10, 2020                          By:   /s/ Amy K. Van Zant
                        4                                                                      Amy K. Van Zant
                                                                                                  Jason K. Yu
                        5                                                                          Tammy Su
                                                                                             Attorneys for Plaintiff
                        6                                                                     TRADESHIFT, INC.
                        7

                        8

                        9
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                   - 33 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                             SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 83-2 Filed 05/06/21 Page 36 of 36



                        1                                          PROOF OF SERVICE
                        2            I am a resident of the State of California and over the age of eighteen years, and not a
                        3   party to the within action. My place of business is Orrick, Herrington & Sutcliffe, LLP, 1000
                        4   Marsh Road, Menlo Park, CA 94025. On August 10, 2020, I served the within document(s):
                        5            PLAINTIFF TRADESHIFT, INC.’S OBJECTIONS AND RESPONSES TO
                        6   DEFENDANT BUYERQUEST, INC.’S FIRST SET OF INTERROGATORIES (NOS. 1-
                        7   19).
                        8                By transmitting a courtesy copy via electronic mail the document(s) listed above to
                                X        the email addresses set forth below on August 10, 2020.
                        9
                             Karl S. Kronenberger
                       10
                             Jeffrey M. Rosenfeld
                       11    Liana W. Chen
                             Ruben Peña
                       12    KRONENBERGER ROSELFELD, LLP
                             150 Post Street, Suite 520
                       13    San Francisco, CA 94108
                       14    karl@KRInternetLaw.com
                             jeff@KRInternetLaw.com
                       15    liana@KRInternetLaw.com
                             ruben@KRInternetLaw.com
                       16    ATTORNEYS FOR DEFENDANT BUYERQUEST, INC.

                       17            Executed on August 10, 2020 at Moss Beach, California. I declare under penalty of

                       18   perjury under the laws of the State of California that the foregoing is true and correct.

                       19                                                      /s/ Karin Barnick
                                                                               Karin Barnick
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                            TRADESHIFT’S OBJECTIONS AND
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                             -1-            RESPONSES TO BUYERQUEST’S FIRST
                            4153-0116-1765
     SILICON VALLEY                                                                         SET OF FIRST SET OF ROGS (NOS. 1-19)
